Citation Nr: 1424458	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of 
entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  

38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  A claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  Service connection is not precluded simply because the regulation's requirements were first met after service.  

The Veteran contends that his current bilateral hearing loss is due to his active service, as a result of acoustic trauma in the form of noise exposure associated with .50 calibur machine gun fire.  Specifically, he asserts that he was exposed to acoustic trauma coincident to his duties a combat engineer.  In this regard, the 

Veteran's Form DD 214 shows his assignment to the 2nd Marine Division as a combat engineer.  

The Veteran's service treatment records include the report of a July 1974 induction physical examination, which is negative for complaints, treatment, or a diagnosis of hearing loss.  A February 1976 service treatment record notes the Veteran's complaint of a left ear ache following exposure to noise associated with firing a .50-calibur machine gun.  A subsequent February 1976 record notes the Veteran's ears were much better; the assessment was noise trauma.  The report of a September 1976 separation physical examination is negative for a diagnosis of hearing loss; however, the Veteran's left ear demonstrated 30 decibels at 4000 Hertz.    

In April 1992, the Veteran underwent a VA audiological evaluation; there was no evidence of right ear hearing loss for VA compensation purposes; however, such testing showed left ear hearing loss, as the left ear demonstrated 55 decibels at 4000 Hertz.  38 C.F.R. § 3.385.  

In November 1995, the Veteran submitted a statement wherein he claimed that he was provided hearing protection during his active duty service.  The Veteran claimed that the ear plugs given to him did not fit his ears properly and, when he bent over, the left ear plug fell out.  When the left ear plug fell out, the Veteran claimed that he received a "blast" from a nearby .50-calibur machine gun, which caused him pain and ringing of his ear for "days."  He then claimed that since this incident, his hearing acuity was never the same.

In February 1996, the Veteran underwent a VA audiological examination.  The Veteran stated that he was exposed to acoustic trauma in the form of noise associated with .50-calibur machine gun fire.  Ultimately, clinical testing demonstrated no current diagnosis of right ear hearing loss for VA compensation purposes, and moderate to moderately severe sensorineural hearing loss from 3000 Hertz and above in the left ear.  Id.  The examiner did not provide an etiological opinion.  

In October 2008, the Veteran underwent another VA audiological examination. With respect to the Veteran's history of military, occupation, and/or recreational noise exposure, the examiner indicated that the Veteran was exposed to "combat artillery and construction machinery" during his active duty service, and exposed to construction machinery following his active duty discharge.  With regard to the onset of his bilateral hearing loss, the Veteran claimed that it occurred as a result of firing a .50-calibur machine gun.  Clinical evaluation demonstrated no current diagnosis of right ear hearing loss for VA compensation purposes, and normal to severe left ear sensorineural hearing loss.  The examiner then opined as follows:

Bilateral hearing loss . . . is not caused by or a result of acoustic trauma during military service.
. . . .

The [V]eteran had mild left ear hearing loss at 4000 Hertz when entering the service and did not experience a significant threshold shift at separation.  The examiner acknowledges the [V]eteran may have been exposed to high noise levels during the service but there is no evidence the exposure resulted in acoustic trauma and aggravation of left ear hearing loss.  His left ear hearing has deteriorated after military service. . . .  The ear asymmetry seen today with left ear hearing worse than right is not consistent with noise induced hearing loss.  The right ear hearing loss is not worse than normal aging.

In rendering this opinion, the examiner indicated that the Veteran's service treatment records were reviewed.  However, the examiner did not specifically address a February 1976 treatment report.  This report, and several treatment reports dated before it, demonstrated that the Veteran complained of left ear symptoms.  Ultimately, the Veteran was referred to a medical officer for an evaluation.  As part of the medical officer's assessment, it was determined that the Veteran experienced 

"noise trauma."  This assessment, which was more contemporaneous to the Veteran's claimed inservice injury, directly contradicts the VA examiner's finding of no inservice "acoustic trauma."  Without an opinion addressing the medical officer's assessment, the Board finds that the October 2008 VA examination is inadequate for purposes of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 12 (2007) (holding that medical opinion must be "based on consideration of a veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").

Additionally, as part of the rationale for the etiological opinion, the October 2008 VA examiner stated that the asymmetric hearing loss was not consistent with noise-induced hearing loss, without further explanation.   However, as discussed above in November 1995, the Veteran submitted a statement wherein he claimed that he was provided hearing protection during his active duty service.  The Veteran claimed that the ear plugs given to him did not fit his ears properly and, when he bent over, the left ear plug fell out.  When the left ear plug fell out, the Veteran claimed that he received a "blast" from a nearby .50-calibur machine gun, which caused him pain and ringing of his ear for "days."  He then claimed that, since this incident, his hearing acuity was never the same.  Also noted above, is the February 1976 service treatment record, in which the Veteran complained of a left ear ache following exposure to noise associated with firing a .50-calibur machine gun.  The October 2008 VA examiner did not address how asymmetrical hearing loss was inconsistent with noise-induced hearing loss given the underlying factual circumstances as reported by the Veteran.  For this reason, the Board finds that the October 2008 VA examination is inadequate for purposes of determining service connection.  Id.

In July 2012, the Veteran underwent another VA audiological examination.  Clinical evaluation demonstrated bilateral hearing loss for VA compensation purposes; the examiner noted bilateral sensorineural hearing loss in the frequency 

range of 500-4000 Hertz.  The examiner then opined as follows:

The Veteran's bilateral hearing loss was not caused by or a result of an event in military service. 

. . . .

His exposure to noise in the military was related to his being a combat engineer.  Heavy equipment and explosives were often in close proximity to his work station.  His hearing was assessed when he enlisted and when discharged.  These data reveal no functional change of hearing outside the normal range of test retest reliability.  His current audiogram reveals an asymmetrical impairment where the greater loss seen in the L ear is not consistent with noise exposure being the primary agent.  This flat response sensorineural impairment is more likely than not attributable to a post military medical issue, as yet undiagnosed.  

In providing this opinion, the examiner indicated that he reviewed the Veteran's claims file.  However, similar to the October 2008 VA examiner, the July 2012 VA examiner did not specifically address the February 1976 treatment reports, which demonstrate the Veteran's complaints of left ear symptoms, and the assessment that the Veteran experienced "noise trauma."  Likewise, the July 2012 VA examiner failed to address the aforementioned November 1995 statement, in which the Veteran claimed that during service, his left ear plug fell out, and he received a "blast" from a nearby .50-calibur machine gun, which caused him pain and ringing of his ear for "days."  He then claimed that, since this incident, his hearing acuity was never the same.  Moreover, although the July 2012 VA examiner noted that the Veteran's asymmetrical impairment with greater loss in the left ear was not consistent with noise exposure being the primary agent, the examiner concluded that such impairment was more likely attributable to a post military medical issue; 

however, the examiner failed to identify the issue or etiology for the Veteran's current hearing loss.  As such, the Board finds that July 2012 VA examination inadequate for purposes of determining service connection.  Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. 120, 12 (2007).

In October 2012, the Veteran underwent a private audiometric evaluation.  Clinical evaluation revealed bilateral sensorineural hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Upon audiometric testing and an interview of the Veteran, the audiologist indicated that the Veteran was exposure to noise during his active military service as a result of his military occupational specialty, a combat engineer.  The audiologist noted the Veteran's report of exposure to heavy equipment, explosions, and .50 calibur machine guns during service, as well as an in-service blast noted in the service treatment records, that was in close proximity to the Veteran's left ear that "brought him to his knees."  The audiologist further noted the Veteran's report of tinnitus that began during service, for which was granted service-connection.  The audiologist indicated that the Veteran experienced some post-service occupational noise exposure; however, explained that the Veteran wore mandatory hearing protection.  The audiologist noted that the proper inquiry was whether or not the Veteran had any current hearing loss that was related to his service, not whether there was any hearing loss shown during the Veteran's service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The audiologist concluded that based upon the case history, configuration of his hearing loss, and the onset of his tinnitus, that the asymmetry of the Veteran's current hearing loss was consistent with the acoustic trauma from the .50 calibur machine gun incident discussed above.  

The Board finds the October 2012 private opinion by the private audiologist highly probative evidence.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and considered the service treatment records, post-service medical history, and Veteran's reported medical history.  Moreover, the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving as a combat engineer, is consistent, competent, and credible.  See Jandreau, 492 F.3d at 1376-77; see also Charles v. Principi, 16 Vet. 

App. 370 (2002).  Accordingly, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


